Citation Nr: 9908905	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-07 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased evaluation for bronchitis, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an evaluation in excess of 40 percent for 
stress urinary incontinence for the period prior to May 15, 
1997.

3.  Entitlement to an increased (compensable) evaluation for 
stress urinary incontinence for the period on and after July 
1, 1997.

4.  Entitlement to service connection for residuals of shin 
splints.

5.  Entitlement to service connection for a psychiatric 
disorder, to include depression.

6.  Entitlement to service connection for migraine headaches.

7.  Entitlement to a total disability evaluation based on 
individual unemployability and due to service connected 
disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	John Stevens Barry, Attorney


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran had verified active military service from June 
1987 to February 1989 and from October 1994 to April 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  In a March 1996 rating decision, the RO 
granted service connection for bronchitis and denied the 
veteran's claims of entitlement to TDIU and service 
connection for residuals of shin splints, a psychiatric 
disorder, and migraine headaches.  In a September 1997 rating 
decision, the RO granted service connection for stress 
urinary incontinence and assigned a 40 percent evaluation, 
effective February 27, 1997; a 100 percent evaluation, 
effective May 15, 1997; and a noncompensable evaluation, 
effective July 1, 1997.  The Board observes that both the 
prior 40 percent evaluation and the current noncompensable 
evaluation for stress urinary incontinence are at issue in 
this case.

In her April 1998 Substantive Appeal, the veteran made 
reference to several issues in addition to those noted above.  
The veteran has claimed entitlement to a thorough and 
contemporaneous examination, an advisory medical opinion, and 
adequate reasons and bases.  The Board would point out, 
however, that these are ancillary issues to the veteran's 
underlying claims for service connection; they are not 
separately appealable issues.  Rather, determinations 
regarding whether an examination or an advisory medical 
opinion is warranted may be contested only as part of an 
appeal on the merits of the decision rendered on the primary 
issue(s) by the agency of original jurisdiction.  See 38 
C.F.R. § 3.328 (1998) (regarding independent medical 
opinions).  Similarly, the adequacy of the reasons and bases 
of a decision denying a benefit may be contested only as a 
part of an appeal on the merits of the decision rendered on 
the primary issue.

The claims of entitlement to service connection for a 
psychiatric disorder, to include depression; service 
connection for migraine headaches; and TDIU will be addressed 
in the REMAND section of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's bronchitis is productive of forced 
expiratory volume in one second (FEV-1) of 78 percent of 
predicted value, the ratio of FEV-1 over forced vital 
capacity (FEV-1/FVC) of 74 percent, and diffusion capacity of 
the lung (DLCO) of 75 percent of predicted value; her overall 
disability from bronchitis is no more than moderate in 
degree.

3.  For the period prior to May 15, 1997, the veteran's 
stress urinary incontinence was manifested by nocturia, a 
good stream, two or more hours between voids, and a post-void 
residual of less than 100 cubic centimeters; there was no 
evidence of continual urine leakage, post-surgical urinary 
diversion, urinary incontinence, or stress incontinence 
requiring the use of an appliance or the wearing of absorbent 
materials needing to be changed more than four times per day 
during this period.

4.  For the period on and after July 1, 1997, the veteran's 
stress urinary incontinence has been noted to be in 
remission, with a normal urinary stream and no urgency, 
stress incontinence, need for protective pads, dysuria, or 
frequency.

5.  There is continuity of symptomatology between current 
residuals of shin splints and an in-service injury.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for bronchitis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.97, Diagnostic Code 
6600 (1998); 38 C.F.R. § 4.97, Diagnostic Code 6600 (1996).

2.  The criteria for an evaluation in excess of 40 percent 
for stress urinary incontinence for the period prior to May 
15, 1997 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.7, 4.115a, 4.115b, Diagnostic Code 
7512 (1998).

3.  The criteria for a compensable evaluation for stress 
urinary incontinence for the period on and after July 1, 1997 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.7, 4.31, 4.115a, 4.115b, Diagnostic Code 
7512 (1998).

4.  Residuals of shin splints were incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for increased evaluations

A.  Applicable laws and regulations

As a preliminary matter, the Board finds that the veteran's 
claims for increased evaluations are plausible and capable of 
substantiation and are therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  A claim that a 
service-connected condition has become more severe is well 
grounded when the claimant asserts that a higher rating is 
justified due to an increase in severity.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 631-32 (1992).  The Board is also satisfied 
that all relevant facts have been properly developed and that 
no further assistance to the veteran is required in order to 
comply with the VA's duty to assist her in developing the 
facts pertinent to her claims under 38 U.S.C.A. § 5107(a) 
(West 1991).  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (emphasis added).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  In every instance 
where the schedule does not provide otherwise, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1998).


B.  Bronchitis

The RO granted service connection for bronchitis in a March 
1996 rating decision in light of evidence of in-service 
treatment for this disability.  A 10 percent evaluation was 
assigned, initially effective from May 1995.  However, in a 
December 1996 rating action, the RO found this effective date 
to be clearly and unmistakably erroneous, as the veteran was 
not separated from service until April 22, 1996, and assigned 
an effective date of April 23, 1996.  The 10 percent 
evaluation has since remained in effect and is at issue in 
this case.

The veteran underwent a VA respiratory examination in 
September 1996.  During this examination, she complained of 
dyspnea on exertion and a chronic cough.  An examination of 
the chest revealed normal configuration, regular and non-
labored respirations, and clear breath sounds anteriorly and 
posteriorly.  Pulmonary function testing revealed FEV-1 of 78 
percent of predicted value, FEV-1/FVC of 74 percent, and DLCO 
of 75 percent of predicted value.  The diagnoses were chronic 
recurrent bronchitis, with ongoing tobacco abuse; and 
possible asbestos exposure.

During her November 1997 VA general medical examination, the 
veteran reported having bronchitis "seasonally about two to 
three times per year."  Upon examination, the chest was 
noted to be symmetrical, with no axillary lymphadenopathy.  
The pertinent diagnosis was bronchitis, in remission, which 
was noted as more likely than not to be related to tobacco 
use.

The Board notes that, by regulatory amendment effective 
October 7, 1996, substantive changes were made to the 
schedular criteria for evaluating respiratory disorders, 
including bronchitis, as set forth in 38 C.F.R. §§ 4.96-4.97.  
See 61 Fed. Reg. 46720-46731 (1996).  The RO has evaluated 
the veteran's bronchitis at the 10 percent rate under both 
the prior and the newly revised criteria.  Where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).

Under the prior criteria of 38 C.F.R. § 4.97, Diagnostic Code 
6600 (1996), a 10 percent evaluation was warranted for 
moderate bronchitis, with considerable night or morning 
cough, slight dyspnea on exercise, and scattered bilateral 
rales.  A 30 percent evaluation was warranted for moderately 
severe bronchitis, with a persistent cough at intervals 
throughout the day, considerable expectoration, considerable 
dyspnea on exercise, rales throughout the chest, and 
beginning chronic airway obstruction.

Under the revised criteria of 38 C.F.R. § 4.97, Diagnostic 
Code 6600 (1998), a 10 percent evaluation is warranted for 
FEV-1 of 71 to 80 percent of predicted value, FEV-1/FVC of 71 
to 80 percent, or DLCO by the single breath method (DLCO(SB)) 
of 66 to 80 percent of predicted value.  A 30 percent 
evaluation is warranted for FEV-1 of 56 to 70 percent of 
predicted value, FEV-1/FVC of 56 to 70 percent, or DLCO (SB) 
of 56 to 65 percent of predicted value.

In this case, the Board finds no basis for an evaluation in 
excess of 10 percent for the veteran's bronchitis under 
either the prior or the revised criteria of Diagnostic Code 
6600.  In this regard, the Board observes that the veteran's 
September 1996 VA respiratory examination revealed FEV-1 of 
78 percent of predicted value, 
FEV-1/FVC of 74 percent, and DLCO of 75 percent of predicted 
value.  While the veteran has complained of a chronic cough 
and dyspnea on exertion, the competent medical evidence of 
record does not indicate such symptomatology as considerable 
expectoration, considerable dyspnea on exercise, rales 
throughout the chest, and beginning chronic airway 
obstruction.  As such, the Board finds that the veteran's 
bronchitis is no more than moderate in degree.  Overall, the 
criteria for an evaluation in excess of 10 percent for the 
veteran's bronchitis have not been met.

C.  Stress urinary incontinence

The veteran was treated for complaints of "significant" 
stress incontinence in February 1997.  She noted nocturia 
times zero to one, with no nocturnal enuresis.  Her stream 
was noted to be good and not positional, and she could go two 
hours or more between voids.  Upon examination, the veteran's 
abdomen was "nice and soft," and no abnormal masses were 
found by manual examination.  Her bladder neck was "a little 
bit" hypermobile.  The urethra mucosa looked "okay."  She 
had a positive Marshall test in the standing position and 
just slightly positive in the supine position.  Her post-void 
residual was less than 100 cubic centimeters.  The impression 
was stress incontinence.

On May 15, 1997, the veteran underwent a bladder neck 
suspension.  An examination conducted on this date revealed 
marked stress incontinence in supine and standing positions.  
The transvaginal bladder neck suspension was noted to be 
uneventful, and the veteran was up ambulating on the first 
postoperative day.  She did have mild to moderate vaginal 
drainage.  By postoperative day three, the veteran was 
voiding well, with residuals of less than 100 cubic 
centimeters.

In July 1997, the veteran underwent a VA examination of the 
bladder.  During this examination, she reported that her 
incontinence symptoms had resolved following her recent 
surgery, with only one occurrence of a bladder infection, 
which was subsequently treated.  Upon examination, there was 
no tenderness or fullness with palpation in the lower 
abdomen.  The urethra was without erythema or discharge.  The 
veteran reported a normal urinary stream, with no urgency, 
stress incontinence, or need to wear protective pads.  She 
denied current dysuria or frequency.  A urinary culture 
showed no growth in twenty-four hours, and a recent 
ultrasound showed no residual urine.  The diagnoses were 
stress incontinence, resolved, status post transvaginal 
bladder neck suspension; and cystitis, resolved.  

In view of the medical evidence noted above and evidence of 
urinary incontinence during service, the RO granted service 
connection for stress urinary incontinence in a September 
1997 rating decision.  The RO assigned a 40 percent 
evaluation, effective February 27, 1997; a 100 percent 
evaluation (under 38 C.F.R. § 4.30), effective May 15, 1997; 
and a noncompensable evaluation, effective July 1, 1997.  The 
noncompensable evaluation has since remained in effect.

The veteran also underwent a VA general medical examination 
in November 1997.  During this examination, she noted that 
her bladder neck suspension "helped her incontinence a great 
deal."  The pertinent diagnosis was stress incontinence, in 
remission, status post bladder neck suspension.

In this case, the RO has evaluated the veteran's stress 
urinary incontinence under 38 C.F.R. § 4.115b, Diagnostic 
Code 7512 (1998), which pertains to chronic cystitis.  Under 
this code section, such a disability is for evaluation as 
voiding dysfunction under 38 C.F.R. § 4.115a (1998).  Under 
this section, voiding dysfunction may be rated as urine 
leakage, frequency, or obstructed voiding.

Under 38 C.F.R. § 4.115a (1998), urine leakage, post-surgical 
urinary diversion, urinary incontinence, or stress 
incontinence requiring the wearing of absorbent materials 
which must be changed less than two times per day warrants a 
20 percent evaluation.  A 40 percent evaluation is warranted 
for a disability requiring the wearing of absorbent materials 
which must be changed two to four times per day.  A 60 
percent evaluation is warranted for a disability requiring 
the use of an appliance or the wearing of absorbent materials 
which must be changed more than four times per day.

Also, under 38 C.F.R. § 4.115a (1998), urinary frequency with 
a daytime voiding interval between two and three hours, or 
awakening to void two times per night, warrants a 10 percent 
evaluation.  Urinary frequency with a daytime voiding 
interval between one and two hours, or awakening to void 
three to four times per night, warrants a 20 percent 
evaluation.  Urinary frequency with a daytime voiding 
interval of less than one hour, or awakening to void five or 
more times per night, warrants a 40 percent evaluation.  

Additionally, under 38 C.F.R. § 4.115a (1998), a 
noncompensable (zero percent) evaluation) is warranted for 
objective symptomatology with or without stricture disease 
requiring dilation one to two times per year.  A 10 percent 
evaluation is warranted for marked obstructive voiding 
symptomatology (e.g., hesitancy, a slow or weak stream, or 
decreased force of stream) with any one or a combination of 
the following: post void residuals greater than 150 cubic 
centimeters, uroflometry with a markedly diminished peak flow 
rate (less than 10 cubic centimeters per second), recurring 
urinary tract infections secondary to obstruction, or 
stricture disease requiring periodic dilation every two to 
three months.  A 30 percent evaluation is warranted for 
urinary retention requiring intermittent or continuous 
catheterization.

For the period prior to May 15, 1997, the RO assigned a 40 
percent evaluation for the veteran's stress urinary 
incontinence.  During this period, the veteran had nocturia, 
a good stream, two or more hours between voids, and a post-
void residual of less than 100 cubic centimeters.  However, 
the only schedular basis for an evaluation in excess of 40 
percent is continual urine leakage, post-surgical urinary 
diversion, urinary incontinence, or stress incontinence 
requiring the use of an appliance or the wearing of absorbent 
materials which must be changed more than four times per day, 
and that has not been shown by the evidence of record from 
this period.  As such, the criteria for an evaluation in 
excess of 40 percent for the veteran's stress urinary 
incontinence for the period prior to May 15, 1997 have not 
been met, and the preponderance of the evidence is against 
the veteran's claim for a higher evaluation for this period.

For the period on and after July 1, 1997, the RO has assigned 
a noncompensable evaluation for the veteran's stress urinary 
incontinence.  The evidence subsequent to July 1, 1997, 
notably two VA examination reports, indicates that the 
veteran's stress urinary incontinence is in remission, with a 
normal urinary stream, no urgency, no stress incontinence, 
and no need to wear protective pads.  Moreover, the veteran 
denied current dysuria or frequency during her July 1997 VA 
examination.  While the Board has considered the criteria for 
a compensable evaluation on the bases of urinary leakage, 
frequency, and obstructed voiding, the Board observes that 
none of those criteria have been met for the period on and 
after July 1, 1997.  Therefore, the preponderance of the 
evidence is against the veteran's claim for a higher 
evaluation for this period.

D.  Conclusion

The Board observes that the veteran's representative has 
alleged, in multiple correspondences, that the veteran's VA 
examinations were inadequate for rating purposes, as the 
veteran's examiners did not review her claims file.  However, 
with regard to this contention, the Board would point out 
that the VA General Counsel, in a binding precedent opinion, 
indicated that 38 C.F.R. § 4.1 (1998) does not require that 
the medical history of a disability be obtained from the 
examiner's review of prior medical records, as opposed to the 
oral report of the person examined, and a medical records 
review is not required in all circumstances where a rating 
examination is conducted pursuant to the duty to assist.  The 
VA General Counsel has concluded that an examiner's review of 
a veteran's prior medical records may not be necessary in all 
cases, depending upon the scope of examination and the nature 
of the findings and conclusions.  See VAOPGCPREC 20-95 (July 
14, 1995).

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that her service-connected bronchitis and stress urinary 
incontinence have markedly interfered with her employment 
status beyond that interference contemplated by the assigned 
evaluations, and there is also no indication that these 
disorders have necessitated frequent periods of 
hospitalization during the pendency of this appeal.  As 
indicated above, the veteran was granted a 100 percent 
evaluation under 38 C.F.R. § 4.30 for the period from May 15, 
1997 until July 1, 1997, following a hospitalization and 
surgery for that disorder.  As such, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (1998).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

II.  Entitlement to service connection for residuals of shin 
splints

As a preliminary matter, the Board finds that the veteran's 
claim for service connection for shin splints is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  That is, the veteran is found to have presented a 
claim which is not inherently implausible.  Furthermore, 
after examining the record, the Board is satisfied that all 
relevant facts have been properly developed in regard to the 
veteran's claim and that no further assistance to her is 
required to comply with the duty to assist, as mandated by 38 
U.S.C.A. § 5107(a).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  The term "active military, naval, or air service" 
includes active duty, any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in the line of duty.  38 
U.S.C.A. § 101(24) (West 1991); 38 C.F.R. § 3.6 (1998).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1998).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

In this case, a record from the veteran's United States Army 
National Guard service, dated in January 1986, indicates that 
she was treated for complaints of right knee pain and left 
and right shin pains.  Full range of motion of the knees was 
noted, but there was evidence of edema and mild tenderness to 
palpation.  The initial assessment was patellofemoral 
syndrome.  A subsequent record, also from January 1986, 
indicates an assessment of rule out bilateral tibial stress 
reactors.  A bone scan was conducted in January 1986; this 
bone scan was abnormal, with evidence of increased osteoblast 
activity involving both medial tibial flares and the left 
metatarsal area proximally.  

The veteran underwent a VA bones examination in July 1995.  
During this examination, she complained of pain in her shins 
during running.  The examination revealed no edema, erythema, 
deformity, angulation, false motion, shortening, or 
intraarticular involvement.  The diagnoses were previous 
bilateral knee stress fractures and pain in the veteran's 
anterior tibialis on exertion (i.e., running).  Also, during 
her November 1997 VA general medical examination, the veteran 
complained of pain in her shins with walking even short 
distances.  

In this case, the veteran was treated for shin problems 
during her Army National Guard service, and she has been 
diagnosed with current knee pain.  While the veteran's 
service medical records do not clearly indicate that her in-
service shin problems resulted from an injury, the examiner 
who examined her in July 1995 appears to have related this 
disability to a previous injury.  As such, and resolving all 
reasonable doubt in favor of the veteran, service connection 
is warranted for residuals of shin splints under 38 C.F.R. 
§§ 3.6 and 3.303 (1998).


ORDER

An evaluation in excess of 10 percent for bronchitis is 
denied.

An evaluation in excess of 40 percent for stress urinary 
incontinence for the period prior to May 15, 1997 is denied.

A compensable evaluation for stress urinary incontinence for 
the period on and after July 1, 1997 is denied.

Service connection for residuals of shin splints is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.


REMAND

A review of the veteran's claims file indicates that she has 
been treated for various psychiatric problems, notably 
depression, since December 1990.  In-service and private 
medical records indicate that she has received frequent 
psychiatric treatment from then until the present time, and a 
January 1997 VA psychiatric examination contains a diagnosis 
of recurrent and moderate major depressive disorder, without 
psychotic features.  

For several reasons, the Board finds that further development 
is deemed necessary prior to adjudication of the veteran's 
claim for service connection for a psychiatric disorder.  
First, the Board finds that further clarification is needed 
as to the veteran's specific dates of active duty service, 
active duty for training, and inactive duty for training 
since 1990.  Her claims file contains the DD 214s for the 
periods of verified service noted above and copies of orders 
to appear for active duty for training, but there is no 
verification per se of the veteran's actual periods of active 
duty for training.  Second, the Board observes that the 
veteran's claims file includes a favorable April 1997 Social 
Security Administration decision, which lists pertinent 
psychiatric records not currently included with the claims 
file.  Such records should be obtained by the RO.  See 
Clarkson v. Brown, 4 Vet. App. 565, 567-68 (1993); see also 
Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992); 
Masors v. Derwinski, 2 Vet. App. 181, 187-88 (1992).

With regard to the veteran's claim for service connection for 
migraine headaches, the Board observes that the RO issued a 
Statement of the Case (SOC) addressing this claim in January 
1997.  Subsequent to that date, pertinent evidence, including 
a May 1997 VA treatment record and the report of a November 
1997 VA general medical examination, has been associated with 
the claims file.  However, the veteran has not been issued a 
Supplemental Statement of the Case (SSOC) addressing this 
issue, and the failure of the RO to issue an SSOC in 
accordance with the provisions of 38 C.F.R. § 19.31 (1998) 
constitutes a procedural defect requiring correction by the 
RO.  See also 38 C.F.R. § 19.9 (1998).

Additionally, the Board finds that the determination of the 
veteran's claims for service connection for a psychiatric 
disorder and migraine headaches could significantly affect 
her claim of entitlement to TDIU.  The United States Court of 
Appeals for Veterans Claims has held that such issues are 
"inextricably intertwined" when they are so closely tied 
together that a final decision on one issue cannot be 
rendered until a decision on the other issue(s) has been 
rendered.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  As such, the Board will take no action on the issue 
of entitlement to TDIU at this time. 

Therefore, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the National 
Personnel Records Center and the Nebraska 
National Guard and request copies of all 
DD Form 214s for the veteran's periods of 
active duty service, executed copies of 
active duty training orders and/or 
verification of the veteran's periods of 
active duty training, and annual 
retirement point statements.  All records 
received by the RO must be associated 
with the claims file.

2.  The RO should also contact the Social 
Security Administration and request the 
record upon which the veteran was granted 
disability benefits.

3.  Then, after the completion of any 
further development deemed necessary, the 
RO should again adjudicate the veteran's 
claims of entitlement to service 
connection for a psychiatric disorder, to 
include depression; service connection 
for migraine headaches; and TDIU.  If the 
determination of any of these claims 
remains unfavorable to the veteran, she 
and her  representative should be 
furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond before the case is returned to 
the Board.

The purpose of this REMAND is to accomplish additional 
development and adjudication, and the Board intimates no 
opinion, either factual or legal, as to the ultimate outcome 
warranted in this case.  No action is required of the veteran 
until she is so notified by the RO.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

